 In the Matter of MILWAUKEE GAS LIGHT COMPANYandUNITED GAS,COKE & CHEMICAL WORKERS OF AMERICA (CIO)Case No. B-5398AMENDMENT TO DECISIONANDDIRECTION OF ELECTIONJuly 8, 19VOn June 24, 1943, the National Labor Relations Board issued itsDecision and Direction of Election in the above-styled proceeding.'On July 2, 1943, Local 12018, Gas & By-Product Coke Workers, Dis-trict 50, United Mine Workers of America, herein called District 50,filed its motion with the Board, asking that the Board grant a furtherhearing, or, in the alternative, amend its Decision and Direction ofElection.Said motion to amend is hereby granted in the respectsand for the reasons hereinafter set forth.In our Decision and Direction of Election on Page 4, Paragraph 3,we stated :The parties have stipulated that another category of employees,known as "red order" formen, who supervise smaller gangs offrom four to six men, should be included in the unit.4 Thesesmaller gangs do repair and installation work on gas pipe under4 inches in diameter.On occasion, the main line gangs have done"red order" work when there was no heavier work available, andlikewise, "red order" gangs have done main line work. The "redorder" formen receive a slightly lower wage than main line fore-men, but other than that, their status as supervisors is the sameas that of the main line foremen. - We shall exclude both mainline foremen and "red order" foremen from the unit.4The term "red order"arises fromthe fact that the instructionsfor smaller repairsare set forth on red order forms.District 50, in its motion, contends that it was "lulled into a senseof security and did not present factual evidence concerning the nature1 50 N. L. R. B 80951 N. L.R. B., No. 37.166 MILWAUKEE GAS LIGHT COMPANY167of the `red order' foremen's employment," and requests either that afurther hearing be held to permit the introduction of additional evi-dence on the matter or that the Decision be amended to include redorder foremen in the unit.Although such evidence as there is supports the above quoted con-clusions and findings of fact with respect to the red order foremen,the record is by no means complete with respect to this category ofemployees.We will, therefore, provide that the inclusion or exclu-sion of red order foremen shall depend upon whether or not they fitthe definition of supervisory employees hereinafter set forth.Accordingly we hereby amend our Decision and Direction of Elec-tion as follows :1.By deleting therefrom Paragraphs 3 and 4 on Page 4, begin-ning with the words "The parties have stipulated, etc." and endingwith the words "Section 9 (b) of the Act," and substituting in theirstead the following, to-wit :In accordance with the stipulation of the parties and the foregoingfindings, we find that all production and maintenance employees intheMeter Shops, Third Ward Works, Street Department, WestWorks, and Meter Reading Department, including all electricians inthose departments,William Dern, Jr., Albert Nawrock, and WilliamE. Young, but excluding superintendents, assistant superintendents,foremen, main-line gang foremen, yard foremen, and other super-visory employees with authority to hire, discharge, promote, disci-pline, or otherwise effect changes in the status of employees oreffectively recommend such action, chemists, assistant chemists, dis-patchers, inspectors, clerks doing clerical work 80 percent of the time,rural-servicemen, distribution engineer of the Street Department,chief power-plant engineers, assistant chief power-plant engineers,general foremen, supervisors of the Meter Reading Department, chiefstorekeepers, and civil engineers, employed by the Company constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.2.By inserting in the ninth line of Paragraph 2 of the Directionof Election, following the words, "among the employees in the unitfound appropriate in Section IV, above," the words "as amended."